Exhibit 10.8

SAVINGS INSTITUTE BANK & TRUST COMPANY

DIRECTOR DEFERRED FEE AGREEMENT

THIS AGREEMENT is made this 1st day of December, 2008 by and between the Savings
Institute Bank & Trust Company (the “Bank”), a savings bank headquartered in
Willimantic, Connecticut, and                      (the “Director”).

INTRODUCTION

In an effort to reward past service, encourage continued service on the Bank’s
Board of Directors, and as a method to attract future Directors, the Bank is
willing to provide to the Director a deferred fee opportunity. The Bank will pay
each Director’s benefits from the Bank’s general assets.

AGREEMENT

The Director and the Bank agree as follows:

Article 1

Definitions

1.1 Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

1.1.1 “Anniversary Date” means December 31 of each year.

1.1.2 “Change in Control” means any one of the following events occur:

 

  (i) Merger: The Bank merges into or consolidates with another corporation, or
merges another corporation into the Bank, and as a result less than a majority
of the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Bank
immediately before the merger or consolidation.

 

  (ii) Acquisition of Significant Share Ownership: The Bank files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Bank’s voting securities, but this clause (b) shall not apply
to beneficial ownership of Bank voting shares held in a fiduciary capacity by an
entity of which the Bank directly or indirectly beneficially owns 50% or more of
its outstanding voting securities.

 

 

(iii)

Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Bank’s Board of Directors at the beginning of the
two-year period cease for any reason to constitute at least a majority of the
Bank’s Board of Directors; provided, however, that for purposes of this clause
(iii), each director who is first elected by the board (or first nominated by
the board for election by the stockholders) by a vote of at least two-thirds
( 2/3) of the directors who were directors at the beginning of the two-year
period shall be deemed to have also been a director at the beginning of such
period; or



--------------------------------------------------------------------------------

  (iv) Sale of Assets: The Bank sells to a third party all or substantially all
of its assets.

Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank from mutual to stock form (including without
limitation, through the formation of a stock holding company) or the
reorganization of the Bank into the mutual holding company form of organization
constitute a “Change in Control” for purposes of this Agreement.

1.1.3 “Code” means the Internal Revenue Code of 1986, as amended.

1.1.4 “Deferral Account” means the Bank’s accounting of the Director’s
accumulated Deferrals plus accrued interest.

1.1.5 “Deferrals” means the amount of the Director’s Fees, which the Director
elects to defer according to this Agreement.

1.1.6 “Disability” means the Director’s inability to perform substantially all
normal duties of a Director, as determined by the Bank’s Board of Directors in
its sole discretion. As a condition to any benefits, the Bank may require the
Director to submit to such physical or mental evaluations and tests as the Board
of Directors deems appropriate.

1.1.7 “Effective Date” means December 1, 2008.

1.1.8 “Election Form” means the Form attached as Exhibit A.

1.1.9 “Fees” means the total Director’s fees payable to the Director.

1.1.10 “Plan Year” means the calendar year.

1.1.11 “Prime Rate” means the Prime Interest Rate reported in the Wall Street
Journal on the business day immediately prior to the Anniversary Date.

1.1.12 “Termination of Service” shall mean a “Separation from Service” as
defined under Section 409A of the Code. Section 409A defines a Separation of
Service as a termination of a Director’s services (whether as director, employee
or as an independent contractor) to the Company and the Bank for reasons other
than death or disability. Whether a Separation from Service has occurred shall
be determined in accordance with the requirements of Section 409A of the Code
based on whether the facts and circumstances indicate that the Company, the Bank
and the Director reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Director would perform after such date (whether as a director, employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as a
director, employee or an independent contractor) over the immediately preceding
thirty-six (36) month period.

 

2



--------------------------------------------------------------------------------

Article 2

Deferral Election

2.1 Election. A Director must file a Director Fee Deferral Election Form prior
to the December 15th immediately preceding the Plan Year in which the Director
wishes to defer Fees.

2.2 Election Changes.

2.2.1 Generally. The Director may modify the amount of Fees to be deferred
annually by filing a new Election Form with the Bank prior to the beginning of
the Plan Year in which the Fees are to be deferred. The modified deferral
election shall not be effective until the Plan Year following the year in which
the subsequent Election Form is received and approved by the Bank. The new
Election Form may be used to change the Director’s distribution option; however,
the change: (i) may not accelerate the payment of the Director’s Deferral
Account, (ii) must be made at least 12 months prior to the scheduled
distribution date, and (iii) must postpone payment (or the commencement of
payments) for at least 5 years from the scheduled distribution date

2.2.2 Hardship. If an unforeseeable financial emergency (as defined under
Section 409A of the Code) occurs, the Director, by written instructions to the
Bank, may reduce future deferrals under this Agreement in accordance with
Section 409A of the Code.

Article 3

Deferral Account

3.1 Establishing and Crediting. The Bank shall establish a Deferral Account on
its books for the Director and shall credit to the Deferral Account the
following amounts:

3.1.1 Deferrals. The Fees deferred by the Director as of the time the Fees would
have otherwise been paid to the Director.

3.1.2 Interest. On the first day of each month and immediately prior to the
payment of any benefits, interest on the Deferral Account balance since the
preceding credit under this Section 3.1.1, if any, at an annual rate, compounded
monthly, equal to the Prime Rate for the previous Anniversary Date. However, the
actual crediting rate will equal the Prime Rate unless the Prime Rate is less
than Six (6%) or greater than Twelve (12%). In which case the maximum crediting
rate shall be Twelve (12%) and the minimum shall be Six (6%).

3.2 Statement of Accounts. The Bank shall provide to the Director, within one
hundred twenty (120) days after each Anniversary Date, a statement setting forth
the Deferral Account balance.

3.3 Accounting Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement. The Deferral Account is not a
trust fund of any kind. The Director is a general unsecured creditor of the Bank
for the payment of benefits. The benefits represent the mere promise by the Bank
to pay such benefits. The Director’s rights are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by the Director’s creditors.

 

3



--------------------------------------------------------------------------------

Article 4

Distribution of Benefits

4.1 Termination of Service Benefit. Upon the Director’s Termination of Service,
the Bank shall pay to the Director the benefit described in this Section 4.1 in
lieu of any other benefit under this Agreement.

4.1.1 Amount of Benefit. The benefit under this Section 4.1 is the Deferral
Account balance at the Director’s Termination of Service date.

4.1.2 Payment of Benefit. The Bank shall pay the benefit to the Director in the
form elected by the Director on the Election Form. If the Director elected to
receive his benefit in the form of installments, the Bank shall continue to
credit interest on the remaining Deferral Account balance during any applicable
installment period fixed at the rate in effect under Section 3.1.2 on the
Director’s date of Termination of Service.

4.2 Reserve.

4.3 Change of Control Benefit. Upon Termination of Service within 12 months of a
Change of Control, the Bank shall pay to the Director the benefit described in
this Section 4.3 in lieu of any other benefit under this Agreement.

4.3.1 Amount of Benefit. The benefit under this Section 4.3 shall be the balance
of the Director’s Deferral Account on the date of the Director’s Termination of
Service.

4.3.2 Payment of Benefit. The Bank shall pay the benefit to the Director in the
form of a lump sum payment. This lump-sum payment shall occur within 30 days
after the date of the Director’s Termination of Service.

4.4 Hardship Distribution. Upon the Board of Director’s determination (following
petition by the Director) that the Director has suffered an unforeseeable
financial emergency as described in Section 2.2.2, the Bank shall distribute to
the Director all or a portion of the Deferral Account balance as determined by
the Bank, but in no event shall the distribution be greater than is necessary to
relieve the financial hardship.

4.5 Entitlement to Benefits. Except to the extent provided in Section 5, a
Director shall become entitled to receive a benefit under the Plan only if he or
she experiences a Termination of Service for reasons other than Cause and only
after the earlier of (i) the date he attained age 65 (or as otherwise indicated
in Exhibit A); or (ii) the date that the sum of his or her age and Years of
Service equals at least 80.

Article 5

Death Benefits

5.1 Death During Active Service. If the Director dies while in the active
service of the Bank, the Bank shall pay to the Director’s beneficiary the
benefit described in this Section 5.1 in lieu of any other benefit under this
Agreement.

5.1.1 Amount of Benefit. The benefit under Section 5.1 is the Deferral Account
balance on the date of the Director’s death.

 

4



--------------------------------------------------------------------------------

5.1.2 Payment of Benefit. The Bank shall pay the benefit to the beneficiary in
the form elected by the Director on the Election Form. If the Director elected
to receive his benefit in the form of installments, the Bank shall continue to
credit interest on the remaining Deferral Account balance during any applicable
installment period fixed at the rate in effect under Section 3.1.2 on the date
of the Director’s death.

5.2 Death During Benefit Period. If the Director dies after benefit payments
have commenced under this Agreement but before receiving all such payments, the
Bank shall pay the remaining benefits to the Director’s beneficiary at the same
time and in the same amounts they would have been paid to the Director had the
Director survived.

Article 6

Beneficiaries

6.1 Beneficiary Designations. The Director shall designate a beneficiary by
filing a written designation with the Bank. The Director may revoke or modify
the designation at any time by filing a new designation. However, designations
will only be effective if signed by the Director and received and approved by
the Bank during the Director’s lifetime. The Director’s beneficiary designation
shall be deemed automatically revoked if the beneficiary predeceases the
Director, or if the Director names a spouse as beneficiary and the marriage is
subsequently dissolved. If the Director dies without a valid beneficiary
designation, all payments shall be made to the Director’s estate.

6.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property (as determined by the Bank), the Bank may pay such benefit
to the guardian, legal representative or person having the care or custody of
such minor, incompetent person or incapable person. The Bank may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Bank from all liability with respect to such benefit.

Article 7

Amendments and Termination

7.1 Subject to Section 409A of the Code, this Agreement may be amended or
terminated only by a written agreement signed by the Bank and the Director.

7.2 Notwithstanding Section 7.1, the Bank may amend or terminate this Agreement
at any time if, pursuant to legislative, judicial or regulatory action,
continuation of the Agreement would (i) cause benefits to be taxable to the
Director prior to actual receipt, or (ii) result in significant financial
penalties or other significantly detrimental ramifications to the Bank. In no
event shall this Agreement be terminated under this Section 7.2 without payment
to the Director of the Deferral Account balance attributable to the Director’s
Deferrals and interest credited on such amounts.

Article 8

Miscellaneous

8.1 Binding Effect. This Agreement shall bind the Director and the Bank, and
their beneficiaries, survivors, executors, administrators and transferees.

 

5



--------------------------------------------------------------------------------

8.2 No Guarantee of Service. This Agreement is not a contract for services. It
does not give the Director the right to remain a Director of the Bank. It also
does not require the Director to remain a Director nor interfere with the
Director’s right to terminate services at any time.

8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

8.4 Tax Withholding. The Bank is authorized to withhold any taxes that it
believes are required to be withheld from the benefits provided under this
Agreement.

8.5 Applicable Law. The Plan and all rights hereunder shall be governed by and
construed according to the laws of the State of Connecticut, except to the
extent preempted by the laws of the United States of America.

8.6 Recovery of Estate Taxes. If the Director’s gross estate for federal estate
tax purposes includes any amount determined by reference to and on account of
this Agreement, and if the beneficiary is other than the Director’s estate, then
the Director’s estate shall be entitled to recover from the beneficiary
receiving such benefit under the terms of the Agreement, an amount by which the
total estate tax due by the Director’s estate, exceeds the total estate tax
which would have been payable if the value of such benefit had not been included
in the Director’s gross estate. If there is more than one person receiving such
benefit, the right of recovery shall be against each such person. In the event
the beneficiary has a liability hereunder, the beneficiary may petition the Bank
for a lump sum payment in an amount not to exceed the lesser of the
beneficiary’s liability hereunder and the balance remaining in the Deferral
Account.

8.7 Unfunded Arrangement. The Director and, to the extent the Director’s
beneficiary or estate have rights to benefits under this Agreement, are the
general unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance which the Bank may have procured in
connection with this Agreement on the Director’s life is a general asset of the
Bank to which the Director, the Director’s beneficiary nor the Director’s estate
have any preferred or secured claim.

8.8 Reorganization. In the event of any merger, consolidation or acquisition
where the Bank or its parent holding company, SI Bancorp, Inc., is not the
surviving entity or resulting corporation, or upon transfer of all or
substantially all of the assets of the Bank, this Agreement shall continue and
be in full force and effect and shall be binding upon such surviving entity,
resulting corporation, or transferee.

8.9 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Director as to the subject matter hereof. No rights are granted
to the Director by virtue of this Agreement other than those specifically set
forth herein.

8.10 Administration. The Bank shall have powers which are necessary to
administer this Agreement, including but not limited to:

8.10.1 Interpreting the provisions of the Agreement;

8.10.2 Establishing and revising the method of accounting for the Agreement;

 

6



--------------------------------------------------------------------------------

8.10.3 Maintaining a record of benefit payments; and

8.10.4 Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

8.11 Named Fiduciary. For purposes of the Employee Retirement Income Security
Act of 1974, if applicable, the Bank shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

8.12 Aggregation of Employers. To the extent required under Section 409A of the
Code, if the Bank is a member of a controlled group of corporations or a group
of trades or business under common control (as described in Section 414(b) or
(c) of the Code), all members of the group shall be treated as a single employer
for purposes of whether there has occurred a Separation from Service (as defined
in Section 409A) and for any other purposes under the Agreement as Section 409A
of the Code shall require.

8.13 Specified Employees. Notwithstanding any other provision of the Agreement
to the contrary, if when a Separation from Service occurs a Director is a
Specified Employee, the Director’s benefit shall be paid to the Director in a
single lump sum without interest on the first payroll date of the seventh month
following the date on which the Separation from Service occurs.

8.14 Section 409A. It is intended that the Agreement is intended to be (a) an
arrangement that is not qualified within the meaning of Section 401(a) of the
Code, so as to prevent the inclusion in gross income of any benefits accrued
hereunder in a taxable year prior to the taxable year or years in which such
amount would otherwise be actually distributed or made available to the
Directors. The Agreement shall be administered and interpreted to the extent
possible in a manner consistent with that intent.

8.15 409A Application. References in this Agreement to Section 409A of the Code
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under Section 409A of the Code.

8.16 Transition Relief. On or before December 31, 2008, if a Director wishes to
change his or her payment election as to the form or timing of the payment under
the Agreement, the Director may do so by completing a Transition Relief Election
Form, provided that any such election (i) must be made prior to the Director’s
Termination from Service, (ii) shall not take effect before the date that is 12
months after the date the election is made, (iii) cannot apply to amounts that
would otherwise be payable in 2008 and may not cause an amount to be paid in
2008 that would otherwise be paid in a later year.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Director and a duly authorized Bank officer have signed
this amended and restated Agreement.

 

DIRECTOR:     BANK:       Savings Institute Bank & Trust Co

 

    By:  

 

      Title:  

 

 

8